UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:5/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMay 31, 2014(Unaudited) DWS International Fund Shares Value ($) Common Stocks 96.9% Australia 5.8% BHP Billiton Ltd. Origin Energy Ltd. Woodside Petroleum Ltd. (Cost $42,477,926) Austria 1.8% OMV AG (a) (Cost $15,628,181) Denmark 2.2% A P Moller-Maersk AS "B"(Cost $15,777,754) Finland 2.1% Fortum Oyj(Cost $15,606,349) France 5.9% GDF Suez Sanofi (a) Total SA (a) (Cost $42,291,008) Germany 9.8% Continental AG E.ON SE Hochtief AG K+S AG (Registered) (a) Merck KGaA (Cost $78,040,870) Hong Kong 2.0% CLP Holdings Ltd.(Cost $15,498,839) Japan 19.3% Asahi Kasei Corp. Bridgestone Corp. Daiichi Sankyo Co., Ltd. Kyocera Corp. Nitto Denko Corp. Otsuka Holdings Co., Ltd. Sekisui House Ltd. Sumitomo Chemical Co., Ltd. Sumitomo Metal Mining Co., Ltd. Toyota Industries Corp. (Cost $151,262,877) Luxembourg 1.9% Tenaris SA(Cost $14,318,723) Netherlands 5.9% Koninklijke (Royal) KPN NV* Koninklijke Ahold NV Koninklijke DSM NV (Cost $46,425,848) Norway 2.0% Statoil ASA (a) (Cost $14,443,922) Singapore 3.9% Keppel Corp., Ltd. Singapore Airlines Ltd. (Cost $30,646,309) Sweden 3.9% Atlas Copco AB "A" Telefonaktiebolaget LM Ericsson "B" (Cost $30,703,122) Switzerland 5.8% Novartis AG (Registered) Syngenta AG (Registered) Transocean Ltd. (a) (b) (Cost $44,377,802) United Kingdom 24.6% Anglo American PLC Antofagasta PLC AstraZeneca PLC BAE Systems PLC Centrica PLC easyJet PLC GlaxoSmithKline PLC Petrofac Ltd. Rexam PLC Rio Tinto PLC Rolls-Royce Holdings PLC* Smiths Group PLC SSE PLC (Cost $199,372,560) Total Common Stocks (Cost $756,872,090) Preferred Stock 0.0% United Kingdom Rolls Royce Holdings PLC "C"*(Cost $207,438) Securities Lending Collateral 7.7% Daily Assets Fund Institutional, 0.08% (c) (d) (Cost $61,820,277) Cash Equivalents 2.7% Central Cash Management Fund, 0.05% (c) (Cost $22,044,412) % of Net Assets Value ($) Total Investment Portfolio (Cost $840,944,217) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $841,165,001.At May 31, 2014, net unrealized appreciation for all securities based on tax cost was $26,446,206.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $39,380,857 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $12,934,651. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at May 31, 2014 amounted to $59,452,392, which is 7.4% of net assets. (b) Listed on the New York Stock Exchange. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. As of May 31, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty HKD USD 6/30/2014 UBS AG JPY USD 6/30/2014 UBS AG NOK USD 6/30/2014 UBS AG SEK USD 6/30/2014 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD NOK 6/30/2014 ) Societe Generale DKK USD 6/30/2014 ) Societe Generale CHF USD 6/30/2014 ) Societe Generale SGD USD 6/30/2014 ) UBS AG EUR USD 6/30/2014 ) Societe Generale AUD USD 6/30/2014 ) Societe Generale GBP USD 6/30/2014 ) Societe Generale Total unrealized depreciation ) Currency Abbreviation AUD Australian Dollar JPY Japanese Yen CHF Swiss Franc NOK Norwegian Krone DKK Danish Krone SEK Swedish Krona EUR Euro SGD Singapore Dollar GBP British Pound USD United States Dollar HKD Hong Kong Dollar At May 31, 2014 the DWS International Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Preferred Stock Materials 23.7 % Industrials 18.1 % Energy 15.6 % Health Care 14.0 % Utilities 12.5 % Consumer Discretionary 8.1 % Information Technology 4.0 % Telecommunication Services 2.1 % Consumer Staples 1.9 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
